
	

113 SRES 396 ATS: Designating March 25, 2014, as “National Cerebral Palsy Awareness Day”.
U.S. Senate
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 396
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2014
			Mr. Isakson (for himself and Mr. Casey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 25, 2014, as National Cerebral Palsy Awareness Day.
	
	
		Whereas the term ‘‘cerebral palsy’’ refers to a group of permanent disorders of the development of
			 movement and posture that are attributed to non-progressive disturbances
			 that occur in the developing brain;Whereas cerebral palsy, the most common motor disability in children, is caused by damage to 1 or
			 more specific areas of the developing brain, which usually occurs during
			 fetal development, before, during, or after birth;Whereas the majority of children who have cerebral palsy are born with the disorder, although
			 cerebral palsy may remain undetected for months or years;Whereas individuals with cerebral palsy also have at least 1 co-occurring condition, with 41
			 percent of such individuals having co-occurring epilepsy and nearly 7
			 percent having co-occurring autism spectrum disorder;Whereas the Centers for Disease Control and Prevention has released information indicating that
			 cerebral palsy is not decreasing in prevalence and that an estimated 1 in
			 323 children has cerebral palsy;Whereas approximately 800,000 people in the United States are affected by cerebral palsy;Whereas although there is currently no cure for cerebral palsy, treatment often improves the
			 capabilities of a child with cerebral palsy;Whereas scientists and researchers are hopeful that breakthroughs in cerebral palsy research will
			 be forthcoming;Whereas researchers across the United States are conducting important research projects involving
			 cerebral palsy; andWhereas the Senate is an institution that can raise awareness in the general public and the medical
			 community about cerebral palsy: Now, therefore, be it
		
	
		That the Senate—
			(1)designates March 25, 2014, as National Cerebral Palsy Awareness Day;(2)encourages all people of the United States to become more informed and aware of cerebral palsy; and(3)respectfully requests the Secretary of the Senate to transmit a copy of this resolution to Reaching
			 for the Stars: A Foundation of Hope for Children with Cerebral Palsy.
			
